Citation Nr: 1760068	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability. 

4.  Entitlement to service connection for a gastrointestinal disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1986 to June 1988.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal was most recently before the Board in September 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was most recently before the Board in September 2016 at which time it was remanded in order to obtain VA addendum opinions as to whether her claimed conditions were etiologically related to her active service.  In response to the September 2016 Board remand January and February 2017 VA addendum opinions were obtained. 

The record includes two January 2017 addendum opinions.  The opinion provider concluded the Veteran's in-service gastritis was due to the medications she was taking during her active service.  However, the opinion provider noted that the was no longer taking those medications so her current gastritis was more likely caused by her hiatal hernia, gastroesophageal reflux disease (GERD), age, and obesity.  The opinion provider noted the Veteran had bilateral knee arthralgia which was more likely related to her weight, age, and current vocation.  The opinion provider noted the Veteran had degenerative joint disease of the bilateral feet which was more likely etiologically related to her weight, age, and current vocation.  The second January 2017 opinion contained the same findings and rationale. 

A February 2017 addendum opinion addressed the back, knee, gastrointestinal, and foot disabilities.  The opinion provider diagnosed the Veteran with lumbosacral "strain/sprain" with degenerative disc disease, bilateral knee arthritis, and mild spurring in the feet.  The opinion provider acknowledge the Veteran's statements regarding the steel floor she had to stand on as a result of her active service but found that her current back, bilateral knee, and bilateral foot disabilities were related to her age, weight, and post-military vocation.  In addition the opinion provider concluded the Veteran's current gastritis was not related to anti-inflammatory use because she no longer takes anti-inflammatories.  The opinion provider concluded her gastritis was more likely related to her age, obesity, and hiatal hernia.  

The Board finds both of the January 2017 and February 2017 addendum opinions to be inadequate.  The opinion provider failed to provide a rationale as to how he was able to exclude the Veteran's active service as a contributing cause for her back, knee, and foot disabilities, but was able to determine her post-service vocation was a contributing cause.  Moreover, there is some question as to whether the Veteran had a back disability the preexisted service.  A June 1986 Report of Medical History prepared at enlistment included her notation of recurrent back pain and the examiner's comment that the Veteran had "gone to clinic for back pain."  The record does not include the contemporaneous medical examination and there is no indication of a diagnosis of a back disability at enlistment, only the notation of a history of back pain.  Thus, the medical opinion must be sufficient to address the presumption of soundness.  In addition the opinion provider indicated that the Veteran's current gastritis was etiologically related to her hiatal hernia and GERD but did not provide an opinion as to whether her hiatal hernia or GERD were etiologically related to her active service.  As such, addendum opinions must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain a VA opinion provider other than the one that provided the February 2017 opinion in connection with the Veteran's claim for entitlement to service connection for a back disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a back disorder that existed prior to her entry onto active duty?  In answering this, the examiner should consider and discuss and necessary the Veteran's June 1986 Report of Medical History which noted her report of recurrent back pain and history of complaints but did not include a diagnosis.  

(b) If the answer to (a) is yes, does the evidence of record clearly and unmistakably show that the preexisting back disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's back disorder had its onset in service?

The opinion provider should consider and discuss as necessary the Veteran's lay statements that she did not report her back pain during her active service because she would have been looked down on and that she self-treated her pain with over the counter medication.  See January 2010 Notice of Disagreement and October 2010 VA Form 9.

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  The AOJ must obtain a VA opinion provider other than the one that provided the January and February 2017 opinions in connection with the Veteran's claim for entitlement to service connection for a bilateral knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability is etiologically related to her active service?

The opinion provider should consider and discuss as necessary the following:

i.  The Veteran's lay statements that she did not report her knee pain during her active service because she would have been looked down on and that she self-treated her pain with over the counter medication.  See January 2010 Notice of Disagreement and October 2010 VA Form 9; and 

ii.  The January 2017 addendum opinion noting the Veteran had bilateral knee arthralgia and the Veteran's April 1988 service treatment records (STRs) noting the Veteran had multiple joint arthralgia. 

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ must obtain a VA opinion provider other than the one that provided the January and February 2017 opinions in connection with the Veteran's claim for entitlement to service connection for a bilateral foot disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral foot disability is etiologically related to her active service?

The opinion provider should consider and discuss as necessary the following:

i.  The Veteran's lay statements that she did not report her bilateral foot pain during her active service because she would have been looked down on and that she self-treated her pain with over the counter medication.  See January 2010 Notice of Disagreement and October 2010 VA Form 9; and 

ii.  A July 1987 STR noting degenerative changes in the Veteran's left foot.

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The AOJ must obtain a VA opinion provider other than the one that provided the January and February 2017 opinions in connection with the Veteran's claim for entitlement to service connection for a gastrointestinal disability and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.

Based on the examination and review of the record, the opinion provider should address whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's gastrointestinal disability (to include gastritis, hiatal hernia, and GERD) are etiologically related to her active service?

The opinion provider should consider and discuss as necessary the following:

i.  The Veteran's lay statements that she did not report her stomach discomfort during her active service because she would have been looked down on and that she self-treated her discomfort with over the counter medication.  See January 2010 Notice of Disagreement and October 2010 VA Form 9; and

ii.  The February 2017 opinion providers finding that the Veteran's in-service gastritis was a result of the NSAIDS she was taking for her pain during her active service.  

If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


